             Case 1:19-cr-00780-LAK Document 38 Filed 03/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                           Plaintiff,                Case No. 1:19-cr-00780-LAK

                 v.                                  NOTICE OF APPEARANCE

 SYLVIA G. ASH,

                           Defendant.



       PLEASE TAKE NOTICE that Janie C. Buckley of Morrison & Foerster LLP hereby

appears in the above-captioned action on behalf of defendant Sylvia Ash.



Dated: New York, New York
       March 24, 2020
                                            MORRISON & FOERSTER LLP


                                            By: __s/ Janie C. Buckley______
                                                Janie C. Buckley
                                                250 West 55th Street
                                                New York, NY 10019
                                                Telephone: (212) 468-8000
                                                Facsimile: (212) 468-7900
                                                Email: JBuckley@mofo.com

                                            Counsel for Defendant Sylvia G. Ash




ny-1889541
